FILED
                                                                                             COURT OF APPEALS
                                                                                                 DIVIS! OiN 1i

                                                                                           20! Li APR 24   WO: 47

                                                                                            ST"-     Aiiim

                                                                                                 Y
                                                                                                     NY      I\



    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                DIVISION II

In the Matter of the Welfare of:                                             No. 44595 -6 -II
                                                                            Consolidated with

L.R. and A.H.,                                                               No. 44598 -1 - II


                       Minor Children.                             PART PUBLISHED OPINION




       MAxA, J. — D.R.    appeals the trial court' s order terminating her parental rights as to two of

her children, L.R. and A.H. 1 She argues that the trial court violated her due process rights by

proceeding with the first day of the termination trial even though she was not present. We hold

that although conducting a termination hearing without the parent present raises due process

concerns, the trial court did not violate D.R.' s due process rights under the facts of this case and

in light of the procedural safeguards the trial court implemented.

       D. R. also argues that the Department of Social and Health Services ( Department) failed

to prove that continuation of the parent -child relationship diminished the children' s prospects for

integration into a stable and permanent home. In the unpublished portion of this opinion we


adopt verbatim the commissioner' s recitation of facts and ruling that former RCW




1 Our commissioner considered this appeal on an accelerated basis under RAP 18. 13A and
affirmed the trial court' s termination order. We granted DR' s motion to modify the
commissioner' s   ruling in   order   to   address   DR' s due process   argument.
No. 44595 -6 -II, consolidated with No. 44598 -1 - I1


13. 34. 180( 1)( f) 2009) supported the trial court' s termination of D.R.' s parental rights.
                    (


Accordingly, we affirm.

                                                 PROCEDURAL FACTS


        D. R. is the      mother of   L.R., born in 2010;           and   A. H., born in 2004.     On July 26, 2011, the

children were found dependent, and on March 23, 2012, the Department filed petitions for

termination of the parent -child relationship as to both children. The termination trial originally

was scheduled for October 17, 2012. However, trial was continued to November 14, then to

January 16, 2013, and finally to January 24.

        When the termination trial began at Remann Hall in Tacoma, D.R. was incarcerated at

the Washington Corrections Center for Women in Purdy. Because D.R. wanted to attend the

trial in person, she moved for an order of transport and a trial continuance so that she could be

transported from the corrections center to Remann Hall for the trial. D.R.' s attorney told the trial

court that it would take approximately two weeks to arrange for transportation.

        The Department did not object to a short continuance of the termination trial, but stated

that it did not want a lengthy delay because the case already had been continued multiple times.

The Department also expressed uncertainty as to whether an inmate could be transported to

Remann Hall as opposed to the superior court in downtown Tacoma.

        The trial court stated:


        I'   m   disinclined to    grant   the              This was set to this time with the idea
                                                 continuance.

        that it     would    be tried.     The fact that there' s now a problem with transport is
        unfortunate,        but really is        not   anything that, it         sounds    like,   we    could   even

        guarantee is going to be accommodated once we got your client transported from
        wherever she         is to the Pierce County Jail. We still have to have her either come
        out here or we have to find somebody downtown, which is highly unlikely,
        because      we' ve got cases now         that   can'   t   get out.   We' ve got a number of offender
        cases      that   we' re   asking them to        preassign        downtown,   so   it doesn' t   sound   like
No. 44595 -6 -II, consolidated with No. 44598 -1 - II



         there' s any good guarantee that we could arrange all the moving parts of this in
         any quick fashion.

Report   of   Proceedings ( RP) ( Jan. 24, 2013) at 8.


         The trial court took a recess to look at its trial schedule. It then denied the motions,


stating that there was no guarantee that D.R.' s transport request could be arranged in a timely
manner or even accommodated at all. The trial court continued:


          T] he transport, the more I think about it, is, I think, a completely problematic
         event,   because even if we get her transported over here, I am absolutely
         convinced they are not going to transport her out to Remann Hall, and I think it
         highly unlikely that they would transport her even to one of the courtrooms for
         trial since this is a civil matter and they have all the criminal matters deemed
         priority. I think it very, very unlikely that there would be any arrangements made
         to get her to a trial downtown. And even if we did it downtown, that means we' d
         have to find a judge available because of their need to hear it in the County -City
         Building, and that' s going to be problematic. So, this trial is doomed to float if
         we don' t get it going now.

RP ( Jan. 24, 2013) at 13 - 14. D.R. does not assign error to the trial court' s denial of her motion

for a continuance or her motion for transport.


         D.R.' s attorney next attempted to secure D.R.' s presence by telephone. The parties

previously had made arrangements with D.R-' s corrections officer to have D.R. available to

appear telephonically for trial. But when the State called the corrections officer, she said that she

was leaving work that day and gave the State the contact information for a different corrections

officer. When D.R.' s counsel attempted to contact that corrections officer, counsel was unable to

reach him.


         D.R.' s attorney renewed his objection to commencing trial without D.R.' s presence in

person or telephonically. The trial court again denied the request and stated:

         It would be preferable to have her available, preferably, in person, secondarily, on
         the phone, but these are matters that have been known to the parties throughout
         the proceeding. This case has been set for enough time to have arranged phone


                                                         3
No. 44595 -6 -II, consolidated with No. 44598 -1 - II


        contact, or if there was any hope of in-person presence, that would have been
        arranged by now also. And as I indicated earlier, with no indication that those
        things can be accomplished, if at all, and certainly not any time in the foreseeable
        future, we are going to proceed.

RP ( Jan 24, 2013) at 16. That day, the trial court heard testimony from a Department social

worker who was subjected to cross -examination by D.R.' s attorney.

        The trial continued on January 28 and February 7, and D.R. was able to appear

telephonically on both days. On January 28, D.R. moved for a mistrial, arguing that the trial

court violated her due process rights by denying her the ability to attend the first day of trial

telephonically or in person. She argued that her absence curtailed her attorney' s effectiveness in

cross -examining the social worker. The trial court denied the motion, stating that D.R. had

placed herself in the position of not being able to attend because of her criminal behavior. The

trial court further reasoned that D.R.' s request for transport was made on the first day of trial and

that it was uncertain whether she could be transported to Remann Hall or to any other facility

outside of the Department of Corrections.


        After denying D.R.' s mistrial motion, the trial court permitted recesses following each

witness' s testimony to allow D.R. to speak privately with her attorney. On the last day of trial,

the court allowed D.R.' s attorney to recall the social worker to the stand to conduct another

cross -examination with D.R. present telephonically. After trial, the trial court entered orders

terminating D.R.' s parental rights as to the children.

                                             ANALYSIS


DUE PROCESS RIGHT To ATTEND TERMINATION TRIAL


        D.R. argues that the trial court violated her due process rights by proceeding with the first

day of the termination trial without her physical or telephonic presence. We disagree.


                                                   4
No. 44595 -6 -II, consolidated with No. 44598 -1 - II


        1.     Standard of Review


        D.R. does not assign error to the trial court' s denial of her motion to transport or its

denial of her motion for a continuance. Instead, she argues only that proceeding with the

termination trial in her absence violated her due process rights.


        Division One of this court has suggested that the decision to proceed with a termination

trial in the absence of the parent rests in the trial court' s sound discretion. In re Interest of

Darrow, 32 Wn.         App.   803, 808 -09, 649 P.2d 858 ( 1982);   see also In re Dependency ofJ.W, 90

Wn.   App.   417, 429, 953 P.2d 104 ( 1998) (    citing Darrow in context of dependency disposition

hearing). However, we review de novo alleged due process violations. Post v. City of Tacoma,

167 Wash. 2d 300, 308, 217 P.3d 1179 ( 2009).          Accordingly; here we use the de novo standard of

review to address D.R.' s due process argument.

        2.     Due Process Balancing Analysis

        Preservation of the family unit is a fundamental constitutional right protected by the

Fourteenth Amendment of the United States Constitution. Darrow, 32 Wash. App. at 806 ( citing

Qilloin v. Walcott, 434 U.S. 246, 255, 98 S. Ct. 549, 54 L Ed. 2d 511 ( 1978)). ` Because of the


constitutional interests at stake in a termination proceeding, parents are afforded greater due

process rights than in dependency proceedings or other proceedings to determine the custody or

placement of children."         In re Welfare ofR. H., 176 Wash. App. 419, 425, 309 P.3d 620 ( 2013).

Due process in the termination context requires that parents have notice, an opportunity to be

heard and defend, and the right to be represented by counsel. In re Welfare ofS.E., 63 Wash. App.
244, 250, 820 P.2d 47 ( 1991).


        The    right   to be heard " ordinarily includes the   right   to be   present."   In re Welfare of

Houts, 7 Wn.     App.    476, 481, 499 P.2d 1276 ( 1972). However, there is no absolute right for an


                                                         5
No. 44595 -6 -II, consolidated with No. 44598 -1 - I1



incarcerated parent to personally attend a termination proceeding or to appear telephonically. In

re   Dependency        of M.
                           S., 98 Wn.      App.    91, 94 -96, 988 P.2d 488 ( 1999); see also Darrow, 32 Wn.


App.   at   808 ( " The   right to appear personally and defend is not guaranteed by due process so long

as the prisoner was afforded an opportunity to defend through counsel and by deposition or

similar     evidentiary techniques. "). For instance, the parent' s right to be heard is not self -


executing and he or she must take reasonable and timely steps to exercise that right. RCW

13. 34. 090; M.S., 98 Wash. App. at 96. But under certain circumstances a parent' s due process

rights might require his or her attendance. See S.E., 63 Wash. App. at 248 -49 ( conducting due

process analysis but concluding that taking testimony of children outside the presence of their

parents did not violate the parents' due process rights)..


            In determining whether a parent has received adequate due process, we must balance the

three factors set forth in Mathews v. Eldridge, 424 U. S 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18


 1976). In      re   Dependency     of C.R. B., 62 Wn.      App.    608, 614 -15, 814 P.2d 1197 ( 1991).       The


Mathews       balancing    test   requires   weighing: ( 1) the     parent' s   interests, ( 2) the risk of error created


by the procedures used, and (3) the State' s interests. C.R.B., 62 Wash. App. at 614 -15; see also

J.W., 90 Wash. App. at 429 ( Mathews factors used to determine adequacy of procedure in

dependency hearing). Here, a balancing of these factors supports the trial court' s decision to

proceed with the first day of the termination hearing in D.R.' s absence.

                 a.      D.R.' s Interest


            D.R. has a fundamental liberty interest in the care and custody of her children. In re

Dependency           of K. S., 176 Wash. 2d 644, 652, 294 P.3d 695 ( 2013). " `[
                          D.                                                                 C] ourts undertake a grave


responsibility when they deprive parents of the care, custody and control of their natural

children.' "     S.E., 63 Wn.       App.   at   249 -50 ( alteration in   original) (   quoting In re Welfare ofSego,

                                                                6
No. 44595 -6 -II, consolidated with No. 44598 -1 - II


82 Wash. 2d 736, 738, 513 P.2d 831 ( 1973)).               Therefore, "[   t]erminating parental rights is one of the

severest of state actions and        implicates fundamental interests."         In re Welfare ofJ.M, 130 Wn.

App. 912, 921, 125 P.3d 245 ( 2005).

        The Department recognizes the strength of this interest and does not dispute its

importance here. However, the right to be present is not absolute and must be balanced against


the other two Matthews factors. M. 98 Wash. App. at 95. In addition, here the infringement on
                                 S.,

D.R.' s interest involved her inability to attend only the first day of the three -day hearing.

             b.     Risk of Error


        The second factor assesses whether the hearing had sufficient procedural safeguards to

insure that the   parent   had   a   full   and   fair opportunity to defend —i.e., to present evidence, rebut


opposing evidence, and present legal arguments. See J W., 90 Wash. App. at 428 -29; S.E., 63 Wn.

App. at 250 -51; Darrow, 32 Wash. App. at 808 -09. The ability to defend through counsel reduces

the risk of error. See J W., 90 Wash. App. at 428 -29.

        The other divisions of this court have indicated that the risk of error is low when the


absent parent is represented by counsel and counsel is given a fair opportunity to defend the

parent. In J W., Division One of this court held that conducting a dependency disposition

hearing without the father present did not violate due process. 90 Wash. App. at 428 -29. The

court held that the father' s absence created little room for error where no facts were disputed and

the father' s counsel argued legal issues after fully discussing them beforehand with the father.

J.W., 90 Wash. App. at 428 -29. In Darrow, Division One held that the trial court did not violate

the father' s due process rights by denying his order of transport to be physically present at a

termination trial because the father " was afforded a full opportunity to defend in a fair hearing

while represented    by    counsel." 32 Wash. App. at 809.

                                                               7
No. 44595 -6 -II, consolidated with No. 44598 -1 - II


          In S.E., Division Three of this court held that the trial court did not violate the parents'


due process rights when it excluded them from a termination hearing at which their children

testified.   63 Wn.    App.   at   251.   The court held that the risk of error created by the procedure was

low because "[      a] record of the proceeding was made and counsel and the guardian ad litem were

present, had an opportunity to cross -examine the children, did so, and had an opportunity to rebut

the   children' s   testimony by     other evidence."   S.E., 63 Wash. App. at 250.

          As in these cases, there was little risk of error here. D.R. was represented by counsel

throughout the termination proceeding and had the opportunity to be heard and defend. D.R.' s

attorney was present on the first day of trial to listen to the social worker' s testimony and to

cross -examine her. On the remaining days of trial, D.R. appeared telephonically and was able to

privately    consult with   her attorney before     cross -examining witnesses.   On the final day of trial,

D.R., who was present telephonically, was given the opportunity to testify and to offer other

evidence. In addition, the trial court permitted D. R. to recall the social worker as a witness when


D.R. was present telephonically and to cover topics previously addressed. These were sufficient

procedural safeguards to insure that D.R. had a full and fair opportunity to defend despite her

absence.




          Further, D.R. does not identify how her telephonic presence on the first day of trial would

have resulted in any different or additional evidence relevant to the factual issues resolved by the

trial court. D.R. also has not shown how she was prejudiced by her attorney' s inability to consult

with her on the first day of trial, especially where the social worker was recalled as a witness




                                                           8
No. 44595 -6 -II, consolidated with No. 44598 -1 - II

                                                    2
once   D.R.   was present         telephonically.       Accordingly, the risk of error factor does not support a

finding of a due process violation.

                   c.     State' s Interest


         Regarding the final Mathews factor, the Department has a strong interest in protecting the

rights of the children, which includes a speedy resolution of the termination proceeding. M.
                                                                                           S.,

98 Wn.   App.       at   95. "[   T] he State and the child have a strong interest not only in establishing a

stable and permanent              home for the   child,   but   also   in   doing   it   as soon as possible."   C.R. B., 62


Wn.    App.   at   615;    see also   RCW 13. 34. 020 ( " The          right of a child to basic nurturing includes the

right to a safe, stable, and permanent home and a speedy resolution of any proceeding under this

chapter. ").




         Here, the termination trial already had been continued three times from its originally

scheduled date of October 2012. Further, the trial court checked its trial schedule before denying

the continuance motion and apparently determined that granting another continuance would

cause scheduling problems. The court stated that " this trial is doomed to float if we don' t get it

going now." RP ( Jan. 24, 2013) at 14. Finally, there was no guarantee that D.R. could have

been transported to the hearing or even been available by telephone if the trial court allowed a

continuance. As such, DSHS had a strong interest in proceeding with the hearing on January 24,

2013, rather than allowing any further delay.

                   d.      Balancing of Factors

         The balancing of the Matthews factors demonstrates that D.R.' s absence from the first

day of the termination hearing did not violate her due process rights. Although D.R. had a strong



2 Although lack of prejudice often is part of a harmless error analysis, here it relates to the risk of
error prong of the Mathews test.
                                                                   9
No. 44595 -6 -II, consolidated with No. 44598 -1 - II



interest in attending, her right to be present is not absolute and she only missed one day of a

three -day hearing. And the State also had a compelling interest in not delaying the proceedings

any further. Most significantly, D.R. was represented by counsel and the procedural safeguards

the trial court put into place served to reduce or eliminate any risk of error and any prejudice in

proceeding without her. We hold that the balancing process does not support a finding that

D.R.' s due process rights were violated.


        We are aware that D.R. was prevented from attending the first day of the hearing through

no fault of her own. We also note the apparent lack of coordination in providing transport for a

parent in custody who is facing a termination proceeding. It is troubling that the arrangements

that had been made for D.R. to attend via telephone fell through because the corrections officer


serving as the contact could not be reached. This lack of cooperation and effort could lead to a

due process violation when interests as fundamental as those involved in termination proceedings


are at stake. Under these circumstances, the better practice may have been to continue the trial to

allow the parent to attend telephonically. However, because the trial court' s procedures here

minimized the risk of error to the extent described above, we find no due process violation and


defer to the trial court' s discretion regarding whether a continuance was warranted.

        We hold that the trial court did not violate D.R.' s due process rights by conducting the

first day of the termination hearing without her present.

        We   consider   D. R.'   s   remaining   argument   in the   unpublished portion of   this   opinion.   We


affirm the trial court' s termination of D. R.' s parental rights.


        A majority of the panel having determined that only the foregoing portion of this opinion

will be printed in the Washington Appellate Reports and that the remainder shall be filed for

public record in accordance with RCW 2. 06. 040, it is so ordered.

                                                        10
No. 44595 -6 -II, consolidated with No. 44598 -1 - II


        In the unpublished portion of this opinion, we adopt verbatim the commissioner' s ruling


addressing and rejecting D.R.' s remaining argument that there was not substantial evidence to

support the trial court' s finding that former RCW 13. 34. 180( 1)( f) supported termination of

D. R.' s rights.


SUFFICIENCY OF EVIDENCE UNDER FORMER RCW 13. 34. 180( 1)( f)

         1.     Additional Facts


         We adopt verbatim the following facts from the commissioner' s ruling:

                   On May 11, 2011, law enforcement placed L.R. and A.H. in protective custody
         after   D. R.   was arrested       for   a probation violation.       Prior to D.R.' s arrest, the Department
         received a referral from law enforcement in March 2011 that D.R. and L.R.' s father were
         involved in       a    domestic    violence      dispute.      The officer was concerned for L.R.' s safety
         because D. R.       holding
                               was                him   when    the  In addition, the Department
                                                                       assault occurred.


         received a referral in early May 2011 that D.R. was neglecting to seek medical attention
         for L.R., who had a sore on his groin.       On May 16, 2011, the Department filed

         dependency petitions as to L.R. and A.H. because of concerns regarding D.R.' s ability to
         care    for them due to her         drug    and alcohol use and mental        health issues. A.H. was placed
         with    his   paternal grandmother,            D.H., and J.R. was placed with his paternal grandparents,
         S. M. and W.M., Jr.
                   D.R. agreed to the dependencies of L.R. and A.H. on July 26, 2011, and the
         juvenile court ordered continued out - - ome placement for the children with their
                                              of h
         grandparents.          As for     services,    the juvenile court     required     D.R. to: (   1) participate in a

         drug and alcohol              evaluation,        an   anger - management          evaluation,   and a parenting
         evaluation; (     2)   provide random urinalysis samples; (             3) maintain suitable and appropriate

         housing for herself and the children; ( 4) keep the Department and guardian ad litem .. .
         updated on her progress in services; and ( 5) resolve any and all outstanding criminal
         issues    and maintain         law abiding behavior.             The juvenile court permitted D.R. to have
         supervised visitation with the children twice per week.
                                 the   dependency,        D. R.                to   engage    in   criminal               On
                    During                                        continued                                   activity.
         December 2, 2011, she pleaded guilty to committing identity theft in October 2011, and
         the court       sentenced     her to     an additional   12    months of   On February
                                                                                    community custody.
         9, 2012, D. R. was arrested for another probation violation and was incarcerated for 30
         days.     On May 18, 2012, D.R. was arrested for committing additional acts of identity
         theft in      February      and   May    2012.    In August 2012, she pleaded guilty to eight counts of
         identity theft, and the court sentenced her to a 50 -month drug offender sentencing
         alternative ....         The earliest possible date D. R. could be released from incarceration was
         April 2013, if         she was    found     eligible   for    work release.   Although D.R. initially attended
         parent -child visits on a regular basis, she stopped visiting the children altogether in
         January 2012 because she had warrants out for her arrest and did not want to be arrested
                                                                  11
No. 44595 -6 -II, consolidated with No. 44598 -1 - II



        in front   of   them.    As of the termination trial, D.R. remained incarcerated and still had not
       seen the children since January 2012.
               In March 2012, the juvenile court changed L.R.' s and A.H.' s primary permanent
       plan to adoption, and home studies for adoption were ordered for both placements.   By
       November 19, 2012, A.H.'                 s   home study had been        completed and approved.           L.R.' s was

        still in the process of being completed.

                   On the first day of the termination trial] the juvenile court heard testimony from
       the   Department          social       worker,   Nina Jackson,         and D.R.' s attorney was given the
        opportunity to cross -examine her.

                   Jackson testified about the numerous services she offered to D. R. prior to her
        incarceration      and                       in any of the services. In addition, Jackson
                                    D. R.' s failure to   engage

        noted   that [ L.R.] and A.H. had remained in the same placements with their grandparents
        sinceMay 2011. She believed that L.R. was thriving in his placement as he had become
        more verbal since first coming into the Department' s care and was hitting milestones.
        Jackson also believed that A.H. was doing well in his placement and that she was
        meeting     all of   his    needs.      She stated that A.H. was in third grade and, although he had
        been behind for         a    little   while,he was now reading at his grade level. Jackson further
        stated the grandparents were willing to adopt the children if they became legally free.
                Jackson did not recommend returning the children to D.R.' s care in the near
        future, as she had not seen the children since January 2012 and had no established
        relationship with them. She stated that A.H. became very upset when he thought about
        D. R.   and     questioned       why D. R.      would    want   to   see    him   and [   L.R.] when she did not

        previously take the opportunity to do so. Jackson also stated that [ L.R.] had no bond with
        D. R. since he had been removed from her care when he was only five months old. She
        did not know what affect visitation would have on the children, especially because [ L.R.]
        did not know D.R., and she believed that [ A. H.] would be confused by the situation.
                   The children' s [ guardian ad litem] testified that she had seen L.R. and A.H. a
        number      of   times      during the dependency. She stated that L.R. was bonded with his
        grandparents and was            doing very well in their care. She also stated that A.H. was very
        bonded with his grandmother and did not want to visit with D.R. if she was incarcerated.
        She agreed with the court- ordered plan for adoption since D.R. had not corrected her
        parenting deficiencies           or addressed     the   concerns     that   brought the    children   into   care.   She

        did not recommend returning the children to D.R.' s care in the near future, stating that
        D.R. would need at least six to nine months after being released from incarceration to
        show that she could parent the children, complete the recommended services, and have
        adequate housing. She stated that this timeframe would delay permanence for the
        children and that attempts for reunification with D.R. might negatively impact the
        children. if     D.R.   was not successful        in correcting her parenting deficiencies. She believed
        that if the parent -child relationship continued and visitation resumed, it would disrupt the
        children' s      bond    and    connection with         the   grandparents.       She further stated that if the
        children were re- introduced to D.R. and D.R. did not follow through with correcting her
        parenting deficiencies, the children would be hurt.


                                                                12
No. 44595 -6 -II, consolidated with No. 44598 -1 - 1I


                     Following the testimony, the juvenile court found that the Department proved the
        elements       in former RCW 13. 34[.]         180( 1)( a) through ( f) by clear, cogent, and convincing
        evidence. It found that there was little likelihood conditions would be remedied such that
        the children could return to D.R.' s care in the near future, as it was unclear when D.R.
        would be released from incarceration and she still needed to engage in numerous court
        ordered services and demonstrate compliance, progress, and stability outside of the

         Department         of   Corrections].       As to former RCW 13. 34. 180( 1)( f), the juvenile court
        found that the children were bonded with their grandparents, were integrated in their
        respective homes, and had stability. It also found that reintroducing the children to D.R.,
        whom         they had    not seen   in   over a year, "   would be confusing to the child[ ren] and affect
        thebonding         and                  child[ ren have]."
                                  disrupt the stability the        L.R. Clerk' s Papers [ at 78].
        On March 5, 2013 the juvenile court entered orders terminating D.R.' s parental rights as
        to the children.



Ruling Affirming Orders Terminating Parental Rights at 2 -8, In re Welfare ofL.R., No.
44595 -6 -II,   at   2 -8 ( Wash. Ct.   App.     Oct. 15, 2013) ( some alterations in original)


 footnotes omitted).


        2.      RCW 13. 34. 180( 1)( f) Analysis


        We      adopt verbatim      the   commissioner' s analysis of              the RCW 13. 34. 180( 1)( f) issue:


                     D.R. argues that the Department failed to prove that continuation of the
        parent -child relationship diminished the children' s prospects for integration into a
        stable       and permanent        home     as required        by   former RCW 13. 34. 180( 1)( f). She
        asserts      that the    evidence showed       only   a " `    subtle' "      possibility that the children' s
        relationship with the grandparents would change. Br. of Appellant at 16.
                The juvenile court may order termination of a parent' s rights as to his or her child
        if the Department establishes the six elements in former RCW 13. 34. 180( 1)( a) through (f)
        by clear, cogent, and convincing evidence. The Department also must prove by a
        preponderance of the evidence that termination of parental rights is in the child' s best
         interests. RCW 13. 34. 190( 1)( b).            Clear, cogent and convincing evidence exists when the
         ultimate      fact in issue is     shown     to be "   highly       probable."      In re the Welfare of Sego, 82
Wash. 2d 736, 739, 513 P.2d 831 ( 1973) [( internal                            quotation   marks   omitted)] (    quoting
         Supove v. Densmoor, 225 Or. 365, 372, 358 P.2d 510 ( 1961)).
                     Because the trial court has the advantage of observing the witnesses, deference to
         the       is particularly important in termination proceedings.
                court                                                    In re the Welfare of
         Aschauer, 93 Wash. 2d 689, 695, 611 P.2d 1245 ( 1980); In re Dependency of KR., 128
Wash. 2d 129,          144, 904 P.2d 1132 ( 1995).                   This court limits its analysis to whether
         substantial      evidence      supports     the juvenile          court' s   findings.   Sego, 82 Wash. 2d at 739.
         Substantial evidence is evidence sufficient to persuade a fair -
                                                                        minded rational person of
         the truth of the declared premise. Bering v. SHARE, 106 Wash. 2d 212, 220, 721 P.2d 918


                                                                13
No. 44595 -6 -I1, consolidated with No. 44598 -1 - 11


         1986),    cert.   dismissed, 479 U.S. 1050 ( 1987).            This court does not review credibility
        determinations or weigh the evidence. Sego, 82 Wash. 2d at 739 -40.
                  The Department          can prove    former RCW 13. 34. 180( 1)( f) in    one of   two   ways: (   1)

        that prospects for a permanent home exist, but the parent -child relationship prevents the
        child    from obtaining that                   that the parent -child relationship has a
                                               placement;   or (   2)

        damaging and destabilizing effect on the child that would negatively impact the child' s
        integration into any permanent and stable home. In re the Welfare of R. H., [176 Wn.

        App. 419, 428, 309 P.3d 620 ( 2013)]; In re Dependency of A. C., 123 Wash. App. 244, 250,
        98 P.3d 89 ( 2004); In           re   Dependency of K.D.S., 176 Wash. 2d 644, 659, 294 P.3d 695
         2013).     Under the first       method, "[   RCW 13. 34. 180( 1)( f)] is mainly concerned with the
        continued effect of the legal relationship between parent and child, as an obstacle to
        adoption it is especially a concern where children have potential adoption resources."
        R. H., [176 Wn. App. at 428 ( internal quotation marks omitted)] ( quoting A. C. , 123 Wn.

        App. at 250 ( emphasis in original)). Under the second method, the issue is whether
        continuation       of   the harmful      parent -child     relationship " diminishes the likelihood [ the
        child] will be emotionally and psychologically prepared to integrate into a stable and
        permanent   home should one become available." R. H., [176 Wn. App. at 428 ( internal
        quotation marks omitted)] ( quoting K.D.S., 176 Wash. 2d at 659).

                  Substantial evidence supports the trial court' s finding that continuation of the
        parent -child relationship clearly diminished the children' s prospects for early integration
        into    a stable and permanent         home,   as required under      former RCW 13. 34. 180( 1)( f). Here,
        both the social worker and the [ guardian ad litem] testified that the children were doing
        well    in their   respective      placements     and    were   bonded to their    grandparents.     Jackson

        testified that the grandparents were willing to adopt the children if they became legally
        free.    Given the children' s prospects for a permanent home, continuing the parent -child
        relationship any longer clearly prevented them from obtaining a permanent and stable
        placement      with       their    grandparents.           Further,   the   evidence   demonstrated      that

        reestablishing a relationship with D.R. could negatively impact the children since they
        had not seen her in over a year. The [ guardian ad litem] opined that reintroducing D.R.
        into the children' s lives would affect their bond and stability with the grandparents,
        especially if D.R. did not follow through with services.

Ruling Affirming Orders Terminating Parental Rights at 2 -8, In re Welfare of L.R.,

No. 44595 -6 -II, at 11 - 13 ( some alterations in original).




                                                            14
No. 44595 -6 -II, consolidated with No. 44598 -1 - II



        Based on the commissioner' s analysis, we affirm the trial court' s termination of D.R.' s

parental rights.




We concur:




                                                  15